PER CURIAM.
Maeweather seeks review of an order summarily denying his motion for post-conviction relief, filed pursuant to Florida Rule of Criminal Procedure 3.850, as untimely. The records of this court reflect that mandate in Maeweather’s direct appeal issued on June 18, 1992, and the motion filed in the trial court on June 17, 1994, was therefore timely. In response to an order to show cause, the state concedes that the trial court erred in denying the motion as untimely. According*297ly, we reverse and remand for consideration of the motion for post-conviction relief on the merl^s-
REVERSED and REMANDED.
ERVIN, BARFIELD and MICKLE, JJ., concur.